EXECUTION VERSION




Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
March 20, 2009 (the “Effective Date”) and is by and between International Game
Technology, a Nevada corporation (the “Corporation”), and Thomas J. Matthews
(the “Executive”).

WHEREAS, the Executive is currently employed by the Corporation pursuant to that
Employment Agreement, dated as of October 27, 2003, between the Corporation and
the Executive (as amended, the “Original Agreement”); and

WHEREAS, the Corporation considers it important and in its best interest to
foster the employment of key management personnel and desires to retain the
services of the Executive on the terms and subject to the conditions in this
Agreement; and

WHEREAS, the Executive desires to continue employment by the Corporation to
render services to the Corporation on the terms and subject to the conditions in
this Agreement; and

WHEREAS, the Executive and the Corporation desire to amend and restate the
Original Agreement, pursuant to Section 8.2 thereof, as set forth below.

NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the Corporation and the Executive set forth below, the Corporation and the
Executive agree as follows:

1.

Employment.  The Corporation hereby employs the Executive in the position of
Chairman, and the Executive accepts such employment and agrees to perform
services for the Corporation, for the period and upon the other terms and
conditions set forth in this Agreement.  Without otherwise limiting the role of
the Chairman of the Board as set forth in the Corporation’s Bylaws, the
Executive shall be responsible for:

•

collaborating and working with the President and Chief Executive Officer in
scheduling meetings of the Board of Directors of the Corporation (the “Board”),
as well as designing specific Board meeting formats and agendas;

•

consulting with the Board’s Nominating and Corporate Governance Committee to
design Board committee structure;

•

consulting with the Board’s Nominating and Corporate Governance Committee on new
Board member recruitment;

•

discussing committee meeting agendas with Board committee chairmen;

•

presiding over quarterly and other special Board meetings;

•

interfacing with significant Corporation shareholders and customers, as deemed
appropriate by the Board;

•

presiding over the Corporation’s annual shareholders meetings;











--------------------------------------------------------------------------------







•

attending all Board meetings, with the exception of meetings of non-management
directors;

•

in between Board meetings, facilitating communication among directors, including
scheduling impromptu Board meetings and calls (in consultation with the
President and Chief Executive Officer);

•

facilitating communication between the Board and the President and Chief
Executive Officer and other senior management, including eliciting reports from
senior management when necessary;

•

representing the Corporation as Chairman of the American Gaming Association;

•

participating as necessary in pertinent legal actions involving the Corporation;

•

at the request of and in consultation with the President and Chief Executive
Officer, taking on special projects for the Corporation in furtherance of its
business objectives;

•

at the request of and in consultation with the President and Chief Executive
Officer, taking on public affairs and promotional assignments, including
representing the Corporation in meetings and industry events, delivering
speeches and presentations, meeting with regulators and representing the company
with customers and clients;

•

hosting the Corporation’s quarterly earnings conference calls in conjunction
with the President and Chief Executive Officer;

•

collaborating with the President and Chief Executive Officer on all refinancing
activities;

•

providing advice, counsel and input on key hiring decisions;

•

conducting transitional sessions with key investors and customers; and

•

providing advice and counsel to the President and Chief Executive Officer
regarding the Corporation’s 2010 planning process.

The Executive acknowledges the employment agreement entered into between the
Corporation and Patti S. Hart on or about the date hereof and agrees to the
division of responsibilities and authorities reflected therein and herein.

The Executive shall report to the Board.

The Executive will devote his full business time and efforts to the performance
of the Executive’s duties and responsibilities under this Agreement and to the
business and affairs of Corporation, its subsidiaries and affiliates.  The
Executive may engage in personal, charitable, professional and investment
activities to the extent such activities do not materially conflict or interfere
with the Executive’s duties and obligations under this Agreement or the
Executive’s





2




--------------------------------------------------------------------------------







ability to perform his duties and responsibilities under this Agreement.  During
the Term (as such term is defined below), the Executive shall not serve on the
board of directors (or similar governing body) of any other business entity
without the prior approval of the Board.  The Executive shall resign from any
such board of directors (or similar governing body) on which he may serve (even
if such service has been approved by the Board) if the Executive’s activities on
such board (or other body) conflict or interfere with the performance of the
Executive’s duties for the Corporation.

If for any reason the Executive is not re-elected as a director or as Chairman
of the Board, such failure to re-elect the Executive will not constitute a
breach of this Agreement.

2.

Term.  The “Term” shall, unless sooner terminated as provided herein, commence
on the Effective Date and end at the close of business on December 1, 2009 (the
“Initial Extension Date”).  Notwithstanding the preceding sentence, on the
Initial Extension Date and on each annual anniversary of the Initial Extension
Date (the Initial Extension Date and each annual anniversary thereof is referred
to as an “Extension Date”), the Term shall be automatically extended through and
shall end with the close of business on the first (1st) anniversary of that
Extension Date (for example, on the Initial Extension Date the Period of
Employment shall be automatically extended through the close of business on the
day before the first (1st) anniversary of the Effective Date), unless at least
sixty (60) days prior to such Extension Date the Corporation or the Executive
has provided the other with written notice that the Term shall not be extended
or further extended, as the case may be.  The term “Term” shall include any
extension thereof pursuant to the preceding sentence, Provision of notice that
the Term shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement, and shall not entitle the Executive
to severance benefits pursuant to Section 7.

3.

Compensation.

3.1

Base Salary.  As compensation in full for the services to be rendered by the
Executive under this Agreement during the Term, the Corporation shall pay to the
Executive a base salary (“Base Salary”) at an annualized rate of Eight Hundred
Forty Thousand Dollars ($840,000) per year.  Such Base Salary shall be paid in
accordance with the Corporation’s normal payroll procedures and policies.

3.2

Bonus Opportunity.  For each fiscal year of the Corporation during the Term,
commencing with the fiscal year beginning October 1, 2008, the Corporation shall
grant to the Executive the opportunity to earn a bonus up to a maximum amount of
Three Hundred Percent (300%) of the total Base Salary paid to the Executive’s
during such year (including, for the fiscal year beginning October 1, 2008, any
Base Salary paid to the Executive pursuant to the Original Agreement).  Seventy
Percent (70%) of each such bonus opportunity will be based on the Corporation’s
annual year-over-year increase in net operating income, and Thirty Percent (30%)
of each such bonus opportunity will be based on other objectives established
with respect to that year, each as determined by the Compensation Committee of
the Board.  The specific bonus opportunity with respect to a particular fiscal
year will be established by the Compensation Committee prior to or within the
first three months of that fiscal year.

3.3

Participation in Benefit Plans.  During the Term, the Executive shall also be
entitled to participate in all employee benefit plans or programs of the
Corporation to the extent





3




--------------------------------------------------------------------------------







that his position, title, tenure, salary, age, health and other qualifications
make him eligible to participate in accordance with the terms of the applicable
plans or programs.  The Corporation does not guarantee the adoption or
continuance of any particular employee benefit plan or program during the Term,
and the Executive’s participation in any such plan or program shall be subject
to the provisions, rules and regulations applicable thereto and as amended from
time to time.

3.4

Withholding Taxes.  The Corporation may withhold from any compensation or other
benefits payable under this Agreement, all federal, state, city or other taxes
as shall be required to be withheld pursuant to any law or governmental
regulation or ruling.

3.5

Continuing Medical Benefits.  After the termination of the Executive’s
employment with the Corporation (regardless of the reason for such termination),
the Corporation shall continue to provide medical benefits to the Executive on
the following basis:

•

subject to the next clause, the medical benefits provided shall be the same as
or similar to the benefits provided by the Corporation to the Executive on the
last day that he is employed by the Corporation;

•

the benefits shall terminate upon the Executive’s death;

•

any co-pays or deductibles with respect to the medical benefits shall be paid or
reimbursed by the Corporation (subject to Section 3.4);

•

such benefits shall be provided at no cost to the Executive (except for any
taxes that may result from such benefits, which taxes shall be the sole
responsibility of the Executive; provided that the Corporation may require that
the Executive remit to the Corporation in cash the amount necessary to satisfy
any applicable withholding obligations due with respect to such benefits);

•

such benefits shall be secondary to Medicare or any other insurance that may
cover the Executive from time to time.

The Corporation may, in its sole discretion and notwithstanding the foregoing,
pay the Executive on a periodic basis an amount equal to the reasonable cost to
obtain such benefits for the corresponding period in lieu of providing such
benefits directly (the cost of such benefits to be determined before giving
effect to any taxes that may result from the Corporation making such payment and
such payment shall be subject to the tax withholding provisions of Section 3.4).
 For the sake of clarity, the Corporation shall have no obligation to provide
long or short-term disability benefits or insurance, life insurance, or any
other type of benefits (other than the medical benefits expressly contemplated
above) to the Executive following the termination of the Executive’s employment
with the Corporation.  The Executive agrees to enroll in Medicare parts A and B
as soon as he is eligible to do so.

4.

Confidential Information.  Except as provided below, the Executive shall not,
during the Term or at any time thereafter, divulge, furnish or make accessible
to anyone or use in any way (other than in the ordinary course of the business
of the Corporation or any of its respective affiliates) any confidential or
secret knowledge or information of the Corporation which the Executive has
acquired or become acquainted with or will acquire or become acquainted with





4




--------------------------------------------------------------------------------







prior to the termination of the period of his employment by the Corporation
(including employment by the Corporation or any affiliated or predecessor
companies prior to the date of this Agreement), whether developed by himself or
by others, concerning any trade secrets, confidential or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Corporation, any customer or supplier lists of the Corporation, any confidential
or secret development or research work of the Corporation, or any other
confidential information or secret aspects of the business of the Corporation.
 The Executive acknowledges that the above-described knowledge or information
constitutes a unique and valuable asset of the Corporation and represents a
substantial investment of time and expense by the Corporation, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Corporation and its affiliates would be wrongful and would cause
irreparable harm to the Corporation.  Both during and after the Term, the
Executive shall refrain from any acts or omissions that would reduce the value
of such knowledge or information to the Corporation.  The foregoing obligations
of confidentiality, however, shall not apply to any knowledge or information
which is now published or which subsequently becomes generally publicly known,
other than as a direct or indirect result of the breach of this Agreement by the
Executive.  The foregoing obligations of confidentiality shall not, however,
limit the Executive’s disclosure of information (1) to the extent necessary to
comply with government disclosure requirements or other applicable laws, (2)
pursuant to subpoena or order of any judicial, legislative, executive,
regulatory or administrative body, or for the Executive to enforce the
Executive’s rights under this Agreement, (3) to employees, advisors, counsel,
financial advisors and other third parties as may be necessary and appropriate
in connection with the proper performance and enforcement of this Agreement; and
(4) pursuant to the Executive’s normal reporting procedures as an executive of a
publicly traded company (e.g., pursuant to Sarbanes-Oxley requirements or
otherwise).

5.

Ventures.  If, during the Term, the Executive is engaged in or associated with
the planning or implementing of any project, program or venture involving the
Corporation and a third party or parties, all rights with respect to such
project, program or venture shall belong to the Corporation.  Except as approved
by the Board, the Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the salary to be paid to the
Executive as provided in this Agreement.

6.

Noncompetition Covenant.

6.1

Agreement not to Compete.  The Executive agrees that during the Term of this
Agreement and, if the Executive has received or is receiving severance benefits
pursuant to Section 7, for the twenty-four (24) months following the Term, the
Executive shall not, without the written consent of the Board, directly or
indirectly, engage in competition with the Corporation in any manner or capacity
(e.g., as an advisor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, or otherwise) in any phase of the business
which the Corporation is conducting during the Term, including the design,
development, manufacture, distribution, marketing, leasing, financing or selling
of accessories, devices, or systems related to the products or services being
sold by the Corporation; provided, however, that nothing herein shall prevent
the Executive from investing as less than a one-half percent (0.5%) stockholder
in the securities of any company listed on a national securities





5




--------------------------------------------------------------------------------







exchange or quoted on an automated quotation system if such ownership is held
indirectly through a mutual fund or similar investment.

6.2

Scope of Covenant.  The obligations of the Executive under Section 6.1 shall
apply to any geographic area in which the Corporation has engaged in business
during the Term.

6.3

Non-Solicitation.  The Executive agrees that during the Term and for a period of
twenty-four (24) months thereafter, he will not, without the prior written
approval of the Board, hire, solicit or endeavor to entice away from the
Corporation or, following termination of the Executive’s employment, otherwise
interfere with the relationship of the Corporation with any employee of the
Corporation or one of its subsidiaries who earned annually $75,000 or more as an
employee of the Corporation or one of its subsidiaries during the last twelve
months of the Executive’s own employment by the Corporation, or any person or
entity who was, within the then most recent prior 12-month period, a customer,
supplier or contractor of the Corporation or any of its affiliates.

7.

Termination.

7.1

Termination of Employment.  The Executive’s employment by the Corporation, and
the Term, may be terminated at any time during the Term by the Corporation: (1)
with Cause (as such term is defined below), or (2) without Cause, or (3) in the
event of the Executive’s death, or (4) in the event of the Executive’s
Disability (as such term is defined below) (in the case of Disability, the
termination shall be effective ten (10) days after notice thereof is given to
the Executive).  The Executive’s employment by the Corporation, and the Term,
may be terminated at any time during the Term by the Executive, on no less than
sixty (60) days prior written notice to the Corporation.  After the expiration
of the Term, the Board may continue the employment of the Executive and the
Executive may accept the employment on an at-will basis.

7.2

Benefits Upon Termination.  If the Executive’s employment by the Corporation is
terminated during the Term for any reason by the Corporation or by the
Executive, or upon or following the expiration of the Term, the Corporation
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Corporation,
any payments or benefits except:

(a)

the Corporation shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined below); and

(b)

if, during the Term (but not upon or following the expiration of the Term), the
Executive’s employment is terminated either by the Corporation or the Executive
due to the death or Disability of the Executive, by the Corporation other than
for Cause (as such term is defined below), or by the Executive for any reason
following (but not prior to) a Change in Control (as such term is defined
below), the Corporation shall, subject to the conditions set forth in the
following paragraph, also pay the Executive (or, in the event of the Executive’s
death, the Executive’s estate) a severance benefit equal to two (2) times the
Executive’s highest annualized rate of Base Salary in effect at any time during
the Term.  Subject to the conditions set forth in the following paragraph, the
aggregate amount of such severance benefit shall be paid in a series of
twenty-four (24)





6




--------------------------------------------------------------------------------







substantially equal monthly installments (without interest, with each
installment equal to approximately 1/24th of the aggregate amount of the
severance benefit) commencing with the month following the month in which the
Executive’s employment by the Corporation and continuing for the following
twenty-three months until paid in full (subject to the Executive’s compliance
with the following paragraph and the provisions of Section 6); and

(c)

if, during the Term (but not upon or following the expiration of the Term), the
Executive’s employment is terminated by the Corporation without Cause or by the
Executive for any reason following (but not prior to) a Change in Control (and,
in each case, other than due to either (1) the Executive’s death, or (2) a good
faith determination by the Board that the Executive has a Disability), the
Corporation shall, subject to the conditions set forth in the following
paragraph, also pay the Executive a one lump sum amount equal to a pro-rata
portion of the bonus the Executive would have been entitled to under Section 3.2
for the year in which the termination of the Executive’s employment occurred
(the amount of such pro-rata bonus to be determined by the Board in its
reasonable discretion).

As a condition precedent to any Corporation obligation to the Executive pursuant
to Section 7.2(b) or (c) above, the Executive (or, in the event of his death,
the Executive’s estate on behalf of the Executive) shall, upon or promptly
following his last day of employment with the Corporation, provide the
Corporation with a valid, executed, written Release (as such term is defined
below) (in a form provided by the Corporation) and such release shall have not
been revoked by the Executive pursuant to any revocation rights afforded by
applicable law.  The Corporation shall have no obligation to make any payment to
the Executive pursuant to Section 7.2(b) or (c) above unless and until the
Release contemplated by this paragraph becomes irrevocable by the Executive in
accordance with all applicable laws, rules and regulations.

The Executive agrees that the payments contemplated by Section 7.2 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment.  The Corporation
and Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement.  All amounts paid to the Executive
pursuant to Section 7.2 shall be paid without regard to whether the Executive
has taken or takes actions to mitigate damages.

The foregoing provisions of this Section 7.2 shall not affect: (1) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan, (2) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage, (3) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s Profit
Sharing Plan (401(k) plan) (if any); (4) the Executive’s receipt of benefits
otherwise due in accordance with the terms of the Corporation’s Executive
Deferred Compensation Plan nonqualified deferred compensation plan) (if any);
(5) any rights that the Executive may have under and with respect to a stock
option or restricted stock award, to the extent that such award was granted
before the date that the Executive’s employment by the Corporation terminates
and to the extent expressly provided in the written agreement evidencing such
award; or (6) the continuing medical benefit obligation to





7




--------------------------------------------------------------------------------







the Executive pursuant to Section 3.5.

7.3

Certain Defined Terms.

As used herein, “Accrued Obligations” means:

•

any Base Salary that had accrued but had not been paid prior to the date of
termination; and

•

any bonus that had become payable to the Executive with respect to a fiscal year
ended prior to the termination of the Executive’s employment but had not
actually been paid; and

•

any reimbursement of reasonable business expenses incurred by the Executive
prior to the termination of the Executive’s employment and in accordance with
the Corporation’s expense reimbursement policies and which had not previously
been paid.

As used herein, “Cause” means:

•

The Executive’s willful and material failure to perform his duties hereunder
(other than any such failure due to the Executive’s physical or mental illness),
or the Executive’s willful and material breach of his obligations hereunder;

•

The Executive’s engaging in willful and serious misconduct that has caused or is
reasonably expected to result in material injury to the Corporation;

•

The Executive’s being convicted of, or entering a plea of guilty or nolo
contendre to, a crime that constitutes a felony; or

•

The Executive’s failure or inability to obtain or retain any license required to
be obtained or retained by him in any jurisdiction in which the Corporation does
or proposes to do business.

As used herein, “Change in Control” has the same meaning as the term “Change in
Control” under the Corporation’s 2002 Stock Incentive Plan, with the following
modifications:  (a) clause (4) of the definition of such term in the 2002 Stock
Incentive Plan shall not apply, (b) the phrase “less than 50%” in clause (2) of
the definition of such term in the 2002 Stock Incentive Plan is replaced with
the phrase “less than 60%,” and (c) the phrase “more than 50%” in clause (3) of
the definition of such term in the 2002 Stock Incentive Plan is replaced with
the phrase “more than 40%.”

As used herein, “Disability” means a physical or mental impairment which
substantially limits a major life activity of the Executive and which renders
the Executive unable to perform the essential functions of the Executive’s
position, even with reasonable accommodation which does not impose an undue
hardship on the Corporation, for ninety (90) days in any consecutive one-hundred
eighty (180) day period.  The Board reserves the right, in good faith, to make
the determination of whether or not a Disability exists for purposes of this
Agreement based upon information supplied by the Executive and/or his medical
personnel, as well as information, from





8




--------------------------------------------------------------------------------







medical personnel (or others) selected by the Corporation or its insurers.

As used herein, “Release” shall mean a written release, discharge and covenant
not to sue entered into by the Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, of and in favor of the Corporation, its parent (if any), the
Corporation’s subsidiaries and affiliates, past and present, and each of them,
as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, members, representatives, assigns, and
successors, past and present, and each of them (the “releasees”), with respect
to and from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he may then own or hold or he at any time theretofore owned or held or may in
the future hold as against any or all of said releasees, arising out of or in
any way connected with the Executive’s employment relationship with the
Corporation and each of its subsidiaries with which the Executive has had such a
relationship, or the termination of his employment or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of said releasees, or any of them, committed or omitted prior to the
date of such release including, without limiting the generality of the
foregoing, any claim under Section 1981 of the Civil Rights Act of 1866, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, any other claim under any other federal, state or local law or regulation,
and any other claim for severance pay, bonus or incentive pay, sick leave,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, medical expenses, or disability (except that such release
shall not constitute a release of any Corporation obligation, to the Executive
that may be due to the Executive pursuant to Section 7.2(b) or (c), as
applicable, upon the Corporation’s receipt of such release or any obligations
referred to in the last paragraph of Section 7.2).  The Release shall also
contain the Executive’s warrant that he has not theretofore assigned or
transferred to any person or entity, other than the Corporation, any released
matter or any part or portion thereof and that he will defend, indemnify and
hold harmless the Corporation and the aforementioned releasees from and against
any claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) that is directly or indirectly based on
or in connection with or arising out of any such assignment or transfer made,
purported or claimed.

7.4

Resignation From Board.  Upon or promptly following any termination of
Executive’s employment with the Corporation, the Executive agrees to resign from
(1) each and every board of directors (or similar body, as the case may be) of
the Corporation and each of its affiliates on which the Executive may then serve
(if any) and (2) each and every office of the Corporation and each of its
affiliates that the Executive may then hold, and all positions that he may have
previously held with the Corporation and any of its affiliates.

7.5

Means and Effect of Termination.  Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party.  The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.





9




--------------------------------------------------------------------------------







8.

Miscellaneous.

8.1

Governing Law.  This Agreement and all rights and obligations hereunder,
including, without limitation, matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.

8.2

Amendments.  No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by all of the parties hereto.

8.3

No Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

8.4

Severability.  To the extent any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.  In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably he covered.
 The Executive acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement be given the construction which renders
its provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

8.5

Assignment.  This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party.

8.6

Injunctive Relief.  Each party agrees that it would be difficult to compensate
the non-breaching party fully for damages for any violation of any provision set
forth in Section 4 or Section 6 hereof.  Accordingly, each party specifically
agrees that the other party shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of Sections 4 and 6 of this
Agreement and that such relief may be granted without the necessity of proving
actual damages.  This provision with respect to injunctive relief shall not,
however, diminish the right of the non-breaching party to claim and recover
damages in addition to injunctive relief.

8.7

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the Executive’s employment by the Corporation shall, except for
claims for injunctive relief set out in paragraph 8.6 above, be settled by
binding arbitration, with a single neutral arbitrator, in accordance with the
rules of the American Arbitration Association relating to employment.  The
proper venue for any such action is Washoe County, Nevada.  In any action to
enforce this Agreement, the Executive and the Corporation each agree to accept
service of process by mail at its address, as applicable, as set forth in
Section 8.8 below (or at any different address of which the Executive has
notified the Corporation or the Corporation has notified the Executive, as





10




--------------------------------------------------------------------------------







applicable, in writing).  In any action in which service is made pursuant to
this paragraph, the Executive and the Corporation each waive any challenge to
the personal jurisdiction of the American Arbitration Association.  Any judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  In reaching his or her decision, the arbitrator shall
have no authority to change or modify any provision of this Agreement.

8.8

Notices.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (1) delivered by hand, (2) otherwise delivered
against receipt therefor, or (3) sent by registered or certified mail, postage
prepaid, return receipt requested.  Any notice shall be duly addressed to the
parties as follows:

If to the Corporation:

International Game Technology
9295 Prototype Drive
Reno, Nevada 89521
Attn: General Counsel

If to the Executive:

to the address furnished to the Corporation

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the foregoing
provisions.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

8.9

Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

8.10

Provisions that Survive Termination.  The provisions of Sections 3.4, 3.5, 4, 5,
6, 7 and 8 shall survive any termination of the Term.

8.11

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

8.12

Entire Agreement.  This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope.  This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof (including, without limitation,
the Original Agreement).  Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect.  There are no
representations,





11




--------------------------------------------------------------------------------







warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as expressly set forth herein.

Notwithstanding anything in the foregoing paragraph to the contrary, the
indemnification agreement previously entered into by and between the Corporation
and the Executive is outside of the scope of the foregoing integration
provisions and shall continue in effect in accordance with its terms.





12




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Agreement as of the date set forth in the first paragraph.

INTERNATIONAL GAME TECHNOLOGY

 

EXECUTIVE

 

 

 

By:

/s/ Patrick W. Cavanaugh

 

By:

/s/ Thomas J. Matthews

Its:

 

 

Its:

 

 

 

 








13


